DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 - 17 objected to because of the following informalities:
In claims 1 – 17 to the left of each claim number is [c#] brackets enclosing c and the presumably the claim number and serves no purpose, are not required and should be deleted. Appropriate correction is required.
In claims 1, 6, 7, 10, 12, 13 and 16 there appears multiple instances of parenthesis with numbers inside and are objected to and should be deleted since the meaning of them are unknown. Appropriate correction is required.
Claim 7 recites the apparatus as An IP PDM audio transmitter by use of an acronym without spelling out the meaning. IP is understood by one of ordinary skill in the art as for example Internet Protocol or Intellectual Property, and PDM is understood by one of ordinary skill in the art as for example Phase Division Multiplex or Pulse Density Modulated. For clarity when reading the claims the limitation should be written as “Internet Protocol (IP) Pulse Density Modulated (PDM)”. Appropriate correction is required.
Claim 13 recites the apparatus as An IP speaker by use of an acronym without spelling out the meaning. IP is understood by one of ordinary skill in the art as for example Internet Protocol or Intellectual Property. For clarity when reading the claims the limitation should be written as “Internet Protocol (IP)”. Appropriate correction is required.

Claim 16 recites the apparatus as An IP loudspeaker by use of an acronym without spelling out the meaning. IP is understood by one of ordinary skill in the art as for example Internet Protocol or Intellectual Property. For clarity when reading the claims the limitation should be written as “Internet Protocol (IP)”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6, 10 – 11, 13 - 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the pulse density modulated 1-bit data stream” in line 24. It is unclear whether the limitation is referring to the pulse density modulated 1-bit data stream at before the transmission from the Ethernet interface or is referring to the pulse density modulated 1-bit data stream after the recovering, thus the metes and bounds of the claim are unclear as to when, before transmission, after recovering, or both, the pulse density modulated 1-bit data stream is subjected to decimating into a pulse coded modulated N-bit digital data stream. Appropriate correction is required.
Claims 2 - 6 depend directly from claim 1, do not resolve the indefiniteness, and are rejected for the same reason as claim 1.
Claim 10 recites the limitation “said Ethernet frame checksum” in line 5. There is insufficient antecedent basis for the limitation in the claim or base claims. It is unclear whether the limitation is referring to “a frame checksum” recited in line 3, or is referring to some other frame checksum since a Ethernet frame checksum has not been previously established, thus the metes and bounds of the claim are unclear as to what is loaded into the FIFO. Appropriate correction is required.
Claim 11 depends directly from claim 10, does not resolve the indefiniteness, and is rejected for the same reason as claim 10.
Claim 13 recites the limitations “a first Ethernet interface” in line 3, “a second FIFO memory” in line 5, “a second predetermined audio oversampling rate” in lines 7-8, “a second pseudo-random 1-bit data stream” in lines 9-10, and “a second XOR logic gate” in line 12. It is unclear as to the purpose of the terms “first” and “second” which modify the Ethernet interface, FIFO memory, predetermined audio oversampling rate, pseudo-random 1-bit data stream, and XOR logic gate, which would cause one of ordinary skill in the art to understand there is a second Ethernet interface, a first FIFO memory, a first predetermined audio oversampling rate, a first pseudo-random 1-bit data stream, and a first XOR logic gate that are part of the IP speaker apparatus. However, the claim or dependent claims fail to recite a second Ethernet interface, a first FIFO memory, a first predetermined audio oversampling rate, a first pseudo-random 1-bit data stream, and a first XOR logic gate, thus the metes and bounds of the claim are unclear as to whether or not the invention includes additional components that are missing from the claimed invention. Claim 13 further recites the limitations “the pseudo-random 1-bit data stream” in lines 13-14, and “said predetermined audio oversampling rate” in lines 15-16. There is insufficient antecedent basis for the limitations in the claim. It is unclear whether the limitation is referring to a second pseudo-random 1-bit data stream recited in lines 9-10, or is referring to some other pseudo-random 1-bit data stream since “a pseudo-random 1-bit data stream” has not been previously established, and whether the limitation is referring to “a second predetermined audio oversampling rate” recited in lines 7-8 or is referring to some other predetermined audio oversampling rate since “a predetermined audio oversampling rate” has not been previously established, thus the metes and bounds of the claim are unclear as to what is used to produce the unencrypt pulse density modulated 1-bit data stream and a what oversampling rate. Appropriate correction is required.
Claims 14 - 15 depend directly from claim 13, do not resolve the indefiniteness, and are rejected for the same reasons as claim 13.
Claim 14 recites the limitation "The method of claim 13" in line 1. Claim 13 is not a method, thus the metes and bounds of the claim 14 are unclear. Examiner presumes, based on the context of the claim language, applicant intended claim 14 to recite “The… apparatus of claim 13”, thus is interpreted as such. Appropriate correction is required.
Claim 15 recites the limitation “said predetermined audio oversampling rate” in line 2. There is insufficient antecedent basis for the limitations in the claim or base claim. It is unclear whether the limitation is referring to “a second predetermined audio oversampling rate” recited in lines 7-8 of claim 13 or is referring to some other predetermined audio oversampling rate since “a predetermined audio oversampling rate” has not been previously established, thus the metes and bounds of the claim are unclear as to what is an integer multiple of the predetermined encoding rate. Appropriate correction is required.
Claim 16 recites the limitation “a second FIFO memory” in line 4. It is unclear as to the purpose of the term “second” which modifies the FIFO memory, which would cause one of ordinary skill in the art to understand there is a first FIFO memory that is part of the IP loudspeaker apparatus. However, the claim or dependent claim fail to recite a first FIFO memory, thus the metes and bounds of the claim are unclear as to whether or not the invention includes additional components that are missing from the claimed invention. Appropriate correction is required.
Claim 17 depends directly from claim 16, does not resolve the indefiniteness, and is rejected for the same reason as claim 16.
Claim 17 recites the limitation "The method of claim 16" in line 1. Claim 16 is not a method, thus the metes and bounds of the claim 17 are unclear. Examiner presumes, based on the context of the claim language, applicant intended claim 17 to recite “The… apparatus of claim 16”, thus is interpreted as such. Appropriate correction is required.
Allowable Subject Matter
Claims 7 – 9 and 12 have no prior art rejection, and are not taught by or obvious over the prior art, as the independent claim utilizes the transmitting of encrypted audio by utilizing a generated pulse density modulated (PDM) 1-bit stream and encrypting it using an exclusive Or operation to allow oversampled audio to be used to create Ethernet pulse density modulated frame data within a FIFO memory and subsequently provided to the Ethernet interface at the Ethernet transfer rate, thus providing a more efficient and convenient transmission of an encrypted oversampled audio stream when transmitting over a physical-interconnection implementation architecture such as Ethernet by using the simplified encryption technique, a PDM 1-bit stream and by allowing the unloading of oversampled audio data from the memory to be dictated by the rate at which the Ethernet interface operates, ensuring for a wider variety of Ethernet interfaces from which to choose for implementation.
Conclusion
Claims 1 – 6, 10 – 11, 13 - 17 have no prior art rejection and the claims, as best can be understood by the examiner, are not taught by or obvious over the prior art and would be allowable for similar reasons if the claims are rewritten to overcome the rejections under 35 USC § 112 as set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shamoon et al. (US Patent Publication 7,233,948); Wolf et al. (US Patent Publication 7,088,398); Tsutsui et al. (US Patent Publication 6,963,860); Matsuo (US Patent application Publication 2012/0201383).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653            
                                                                                                                                                                                            /MD S ELAHEE/Primary Examiner, Art Unit 2653